Lenk, J.
(concurring). I write separately only with respect to *59the last portion of the majority opinion which addresses Duran’s testimony on direct examination concerning his decision to testify notwithstanding his privilege against self-incrimination under the Fifth Amendment to the United States Constitution. No objection to this testimony was raised at trial, and I agree with the majority that the defendant’s cursory and undeveloped contention does not constitute adequate appellate argument under Mass.R.A.P. 16(a)(4), as amended, 367 Mass. 921 (1975). Because we do not have the benefit of briefing on the point, I would not consider it further but agree that, if we nonetheless chose to do so, we could readily conclude that even if error, the testimony did not give rise to a substantial risk of a miscarriage of justice. Unlike the majority, however, I cannot endorse the prosecutor’s challenged line of inquiry, consisting of the following:
[[Image here]]
*60The majority deems this exchange proper, partially in reliance on Commonwealth v. Dixon, 425 Mass. 223, 232-233 (1997), a case that is not on all fours with the case before us. The court in Dixon discerned no error in the prosecutor’s closing remarks that a key Commonwealth witness “didn’t have to testify in this case. He could’ve taken his Fifth and walked and nothing could have ever happened to that kid. But he gets on the stand and he implicates himself in a drug deal, and he implicates himself to a certain degree in the murder of this person.” Id. at 232. Testimony to this effect was adduced from the witness on direct examination without objection “in order to lay out why [the witness] was testifying differently at the trial than he had before the grand jury.” Ibid. Discerning no reason why the prosecutor’s closing, resting on this testimony, was any more prejudicial than the testimony itself, and recognizing the prosecutor’s entitlement to argue from the evidence that its witnesses were credible, the court observed that the fact that the witness’s “own testimony, which he could have avoided giving at all, put him at risk is a factor the prosecutor may put before the jury.” Id. at 232-233. In doing so, the court, ibid., relied in part on Commonwealth v. Raymond, 424 Mass. 382, 390-391 (1997), which similarly involved a witness who had made a prior inconsistent statement.1
Unlike Dixon, where the witness was open to impeachment by virtue of his prior inconsistent testimony, the prosecutor here had no need to bolster Duran’s testimony. The majority’s view that “Duran’s decision to testify, despite the possible criminal consequences he faced, provided proper rehabilitative evidence which assisted the jury’s evaluation of his credibility”2 runs counter to the well established principle that “evidence whose *61purpose is not to prove material facts but merely to bolster credibility generally may not be admitted unless and until there has been an attack on credibility.” Brodin & Avery, Massachusetts Evidence § 6.24 (8th ed. 2007). Here, evidence of Duran’s waiver was not used to prove material facts, but merely preemptively to bolster his as yet unattacked credibility.
The majority seeks to fit Duran’s testimony within the exception to this general rule, namely that where the “whiff of [the witness]’s bias was inherent in his position as an alleged participant in the crime,” the prosecutor may introduce rehabilitative-type evidence even before the witness’s credibility has been formally attacked. Commonwealth v. Haraldstad, 16 Mass. App. 565,571 (1983). I cannot agree that the situation at hand comports with that in Haraldstad, as the analysis in that case specifically contemplates a situation in which the witness is an alleged participant in the same crime as the defendant. Ibid.
In Haraldstad, the witness in question had been accused of the same rape and assault by means of a dangerous weapon as the defendant. Id. at 570. There, one easily can imagine how the jury would get a “whiff” of the witness’s inherent bias, i.e., his desire to save his own neck by testifying favorably for the defendant. Id. at 570-571. Here, Duran had not participated in the same crime as the defendant (assaulting the victim), but rather had committed a separate assault upon the defendant, ostensibly in defense of the victim. I cannot conclude that Duran’s separate attack on the defendant qualifies as a “case based on the same facts” within the meaning of Haraldstad, id. at 571. If it did, the Haraldstad exception likely would swallow the rule, allowing any witness who waives his Fifth Amendment right, even a witness whose unrelated crime would not inherently raise the suspicions of the jury, to receive the same favorable treatment as the witness in Haraldstad, a man standing accused of the same heinous crime as the defendant in that case. Instead, Duran’s bias was simply a commonplace sort: a boyfriend testifying favorably for his girlfriend, the victim. He could have been attacked for this *62inherent bias, but until that attack occurred, he should not have been encouraged to comment on his character or truthfulness.
Where Duran had neither given prior inconsistent testimony nor had his character or truthfulness attacked, and where he had not been accused of the same crime as the defendant such that the jury’s suspicions about his inherent bias might be aroused, he should not have been permitted to testify that he was raised to be, in essence, a stand-up kind of fellow who valued getting the truth out more than he feared facing criminal charges. In effect, Duran was allowed, improperly in my view, to vouch for his own good character and truthfulness. See Commonwealth v. Sheline, 391 Mass. 279, 288 (1984); Commonwealth v. Haraldstad, supra; Commonwealth v. Clark, 23 Mass. App. Ct. 375, 380 (1987). I see no reason to extend Dixon or Haraldstad to cover the circumstances here and accordingly respectfully disagree with the majority’s conclusion that the prosecutor’s inquiry was proper.

 In Dixon, the court’s reliance on Commonwealth v. Donovan, 422 Mass. 349, 357-358 (1996), is as to the propriety of certain comments that the prosecutor made comparing a witness’s having taken blame for his part in a crime (and thereby being credible) with the defendant’s failure to do so. Commonwealth v. Dixon, supra at 233. The Donovan court, while not explicitly endorsing the comments, noted that, even if they “[cross] the line, the judge’s instructions avoided substantial prejudice to the defendant.” Commonwealth v. Donovan, supra at 358.


 The prosecutor’s explicit mention of the Fifth Amendment in Dixon, unlike the more oblique reference here, is of no consequence to the analysis. It is inconceivable that any lay person who is exposed to television or to newspapers could fail to understand what “rights” Duran had been advised of by counsel, *61particularly because counsel had told him he “could be criminally charged.” Furthermore, the court in Dixon does not seem particularly concerned with the prosecutor’s exact wording, and does not consider whether the Fifth Amendment was explicitly mentioned, versus merely alluding to it.